

115 HRES 486 IH: Calling on the Government of Iraq to compensate the former residents of Camp Ashraf for their assets seized by groups affiliated with the Government of Iraq.
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 486IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mr. Poe of Texas (for himself, Mr. Weber of Texas, Mr. Rohrabacher, Ms. Judy Chu of California, and Mr. Sessions) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCalling on the Government of Iraq to compensate the former residents of Camp Ashraf for their
			 assets seized by groups affiliated with the Government of Iraq.
	
 Whereas resettlement of 3,000 Iranian refugees in Iraq, members of the Mujahedin-e Khalq (MEK), was completed in September 2016, and nearly 2,700 of these residents were relocated in Albania;
 Whereas in 2004, the United States Government recognized these dissidents as protected persons under the Fourth Geneva Convention; Whereas they were under the protection of the United States in Camp Ashraf until 2009, when their protection was handed over to the Government of Iraq, as reflected in the United States Embassy Statement on Transfer of Security Responsibility for Camp Ashraf of December 28, 2008;
 Whereas these residents were relocated outside Iraq under the supervision of United Nations High Commissioner for Refugees (UNHCR), with active and vital engagement of the United States Government and full cooperation of the MEK;
 Whereas the United States Government and the United Nations Assistance Mission for Iraq (UNAMI) relocation plan for the transfer of these dissidents out of Iraq called on the Government of Iraq to ensure the safekeeping of the property left at Camps Ashraf and Liberty belonging to such dissidents;
 Whereas the Memorandum of Understanding of 25 December 2011 between UNAMI and the Government of Iraq outlining the voluntary relocation of the residents of Camp Ashraf called on the Government of Iraq to ensure the safekeeping of the moveable and immovable properties belonging to the residents of Camp Ashraf with the understanding that such properties could be sold by its owners;
 Whereas the United States Government and UNAMI expressed to the residents that they would be allowed to sell their properties at Camps Ashraf and Liberty;
 Whereas UNHCR stated in July 2016 before the departure of the remaining residents of Camp Ashraf from Iraq that The successful implementation of this initiative has also been assisted by the residents’ commitment, despite difficulties, to meeting the bulk of the associated costs, particularly for long term support of all residents relocated out of Iraq who have no access to state-sponsored assistance.;
 Whereas the residents’ commitment to pay for their expenses was based on the assumption that they would be able to sell their properties in Camps Ashraf and Liberty in order to finance their relocation, day-to-day living costs, and long-term accommodations; and
 Whereas the Government of Iraq firmly prevented the residents from selling their properties, subsequently seized by groups affiliated with the Government of Iraq: Now, therefore, be it
	
 That the House of Representatives— (1)calls on the Government of Iraq to compensate the Iranian dissidents for their seized assets in Camps Ashraf and Liberty in order to finance their living costs and long-term accommodation in their new countries of refuge, particularly in Albania; and
 (2)calls on the United States Government to urge the Government of Iraq to compensate these dissidents.
			